Title: From George Washington to Thomas Macdonald, 29 August 1797
From: Washington, George
To: Macdonald, Thomas



Sir,
Mount Vernon 29th Augt 1797

Your favor of the 19th, and the Vol[um]e of Reports which accompanied it, have been duly received. For your care of the latter, and particularly for having it bound, I pray you to accept my best

thanks; and an assurance that, if inclination or business should induce you or Mr Rich to visit the State of Virginia, I should think myself honored in seeing of you at my Seat.
Little doubt can be entertained of harmonious proceedings in any business, where men of character & honor—well disposed to do justice—are appointed to conduct it. That this is the case as it respects the Commissioners under the Sixth Article of the Treaty between this country & Great Britain, I am persuaded; and that the fair & liberal decisions of the Board will be a mean to strengthen the good understanding which happily exists between the two countries, while justice is administered to all, I sincerely hope. I have the honor to be Sir Your Most Obedt Hble Servt

Go: Washington

